Citation Nr: 1645973	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  14-37 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for tinea pedis, bilateral.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2015, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The claim was remanded in November 2015 and is now returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, tinea pedis, bilateral, has been manifested by migratory painful rashes that cover less than 5 percent of the entire body or exposed areas and are treated with no more than non-corticosteroid topical treatment; the rashes can be considered analogous to scars. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for tinea pedis, bilateral, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7813-7804, 7813-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records are on file, as are various post-service medical records.  In addition, VA examinations were conducted in July 2013 and February 2016. These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the Veteran's disability and were conducted after a review of the relevant history.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The latter fulfilled the requirements of the Board's November 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's tinea pedis is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 pertains to dermatophytosis, and indicates that this disorder should be rated based on scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806), depending on the predominant disability.

Initially, in the August 2013 rating decision, the RO assigned a rating under Diagnostic Code 7806 pursuant to which a rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Following remand and an additional examination, the RO found that the Veteran's disability picture more nearly approximated the criteria for a compensable evaluation analogous to having painful scars and assigned a 10 percent rating pursuant to Diagnostic Code 7804 effective the date of the Veteran's claim for service connection.  Diagnostic Code 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful.  A 30 percent evaluation is assigned where there are five or more scars that are unstable or painful.  

The other codes relevant to scars are Diagnostic Code 7801 that provides ratings for scars not of the head, face, or neck that are deep and nonlinear, Diagnostic Code 7802 that provides ratings for scars not of the head, face, or neck, that are superficial and nonlinear, and Diagnostic Code 7805 which allows for consideration of any disabling effects not considered in a rating provided under the other scar codes.

In addressing the merits of this appeal, the Board notes that the Veteran is competent to report his symptoms and describe his level of disability, to the extent these are observable.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).

In July 2013, following his claim for service connection, the Veteran underwent a VA examination.  He reported that a skin problem on his feet started while in service during training in the winter and that he had to be removed from the field because his feet were too cold, painful and numb.  The Veteran reported having scabs on both feet that burned.  They were not itchy or weeping and he treated them with a topical cream.  Upon examination, the examiner found a 1 centimeter long non-tender, stable scar that was mildly hypo-pigmented and next to the dorsalis pedis.  The examiner also noted a few scabs on the webs of both feet.  It was noted the area covered less than 1 percent of total body area, 1 percent of the feet surface area and less than 1 percent of visible body service area.  It was noted the Veteran had been treating this with terbinafine cream, or Lamisil, for 6 or more weeks, but the treatment was not constant.  The examiner opined that the healing rash from tinea pedis on webs of the feet was at least as likely as not related to the tinea pedis noted in an October 1983 service treatment record.

In August 2013, the RO granted service connection and assigned a noncompensable rating under Diagnostic Code 7806 because the evidence indicated no more than topical therapy was required during the past 12-month period and less than 5 percent of the entire body or exposed areas were affected by the tinea pedis.

At his hearing before the Board in July 2015, the Veteran indicated his feet started really hurting around 2013 and he had progressed from a cane to a walker.  The Veteran indicated he could not stand on his feet for very long.  In November 2015, the Board remanded the claim due to indication at the hearing that the Veteran's foot condition had gotten worse since his last examination.  In the remand directives, the Board asked the examiner to comment on whether the burning, pain, and numbness experienced by the Veteran are related to his service-connected tinea pedis.

In February 2016, the Veteran underwent a VA skin examination.  It was noted that the Veteran had a rash between the 3rd and 4th and 4th and 5th toes.  This was described as being white with maceration and peeling of the skin.  It was noted the Veteran had been using Lamisil cream nearly constantly over the last year.  It was indicated that less than 5 percent of his total body area and none of the exposed areas of his body were affected by the skin disorder.  The Veteran also underwent an examination of his feet.  It was indicated that walking and standing for long periods was affected by burning, pain and numbness.  The examiner did not relate that symptomatology to the rashes and peeling from tinea pedis between the Veteran's toes.

In a May 2016 supplemental statement of the case, the RO increased the initial rating for tinea pedis to 10 percent under Diagnostic Code 7804.

Upon consideration of the evidence, the Board finds that a rating in excess of 10 percent for tinea pedis is not warranted.  This is because tinea pedis, also known as athlete's foot, is a skin infection and has not been shown on medical examination to be causing more than a migratory rash that peels and requires non-corticosteroid topical treatment.  At no time during the appeal period did the manifestations of the Veteran's skin disorder warrant a compensable rating under Diagnostic Code 7806.  This is because the tinea pedis was not shown to affect at least 5 percent of the entire body or of exposed area or to require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  In addition, the evidence does not support assignment of a rating above 10 percent under Diagnostic Code 7804 in the absence of three to four painful or unstable scars.  Diagnostic Code 7801 is not applicable as the Veteran does not have scars that are deep and nonlinear.  In addition, Diagnostic Code 7802 is not for application as the scarring the Veteran has does not cover an area of 144 square inches which is required under that diagnostic code for a compensable rating.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial evaluation in excess of 10 percent for tinea pedis, bilateral.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III. Other Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's tinea pedis, bilateral, is so exceptional or unusual as to warrant the assignment of a disability rating higher than the percentage assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board acknowledges the Veteran's testimony that he feels burning, pain and numbness in his feet and that such symptoms are not contemplated by the diagnostic codes relevant to his skin condition.  However, the evidence does not indicate that tinea pedis is causing those symptoms and even if a connection between the skin infection and those symptoms were shown, referral for extraschedular consideration would not be warranted because there is no evidence of interference with employment or frequent periods of hospitalization necessitated by the Veteran's tinea pedis.  Under these circumstances, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the Veteran does not contend and the evidence does not show that he is unable to maintain or sustain substantially gainful employment because of tinea pedis.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 


ORDER

An initial evaluation in excess of 10 percent for tinea pedis, bilateral, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


